Citation Nr: 0525746	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  01-01 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a left shoulder injury, 
currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as secondary to the effects of medications 
taken for service-connected residuals of a left shoulder 
injury.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a April 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (the 
RO) in Atlanta, Georgia which denied the veteran's claim of 
entitlement to an increased disability rating for service-
connected residuals of a left shoulder injury and denied 
service connection for digestive problems, claimed to be 
secondary to medication taken for the service-connected left 
shoulder disability.

Procedural history

The veteran served on active duty from May 1965 to April 
1968.
 
Service connection for a left shoulder disability was granted 
in a March 1992 RO rating decision; a noncompensable (zero 
percent) disability rating was assigned.  In a September 1993 
rating decision, the veteran's service-connected left 
shoulder disability was increased to 20 percent disabling.  

The veteran filed a claim for an increased disability rating 
for his service-connected left shoulder disability in June 
1999.  In a December 1999 statement he also filed a claim for 
entitlement to a gastrointestinal (GI) disability secondary 
to pain medication he took for his service-connected left 
shoulder disability.  These claims were denied by the RO in 
an April 2000 rating decision, as noted above, and the 
veteran perfected an appeal.  
  
The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Atlanta RO in June 2002.  The transcript of the hearing is 
associated with the veteran's VA claims folder.

In September 2003, the Board remanded these two issues for 
additional action.  The Board is satisfied that, to the 
extent possible, that action is complete, so that the Board 
may now proceed with its appellate review of the veteran's 
claims for an increased rating for his service-connected left 
shoulder disability and service connection for a GI disorder 
on a secondary basis.

Other issues not currently on appeal

In the April 2000 rating decision, the RO also declined to 
reopen previously denied claims of entitlement to service 
connection for a heart condition and chronic obstructive 
pulmonary disease (COPD).  The veteran appealed that 
decision.
In a November 2002 decision, the Board denied the veteran's 
claims.  Those issues have therefore been finally resolved by 
the Board and will be discussed no further herein.  See 38 
C.F.R. § 20.1100 (2004).


FINDINGS OF FACT

1.  The veteran's service-connected left shoulder disability 
is manifested by arthritis with pain and limited motion.

2.  The evidence does not show that the veteran's left 
shoulder disability is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.

3.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
prior use of medicine for his service-connected left shoulder 
disability and his current GI problems.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
residuals of a left shoulder injury are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5201 (2004).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).

3.  A GI disability, to include dyspepsia and chronic 
functional bowel syndrome, is not proximately due to nor is 
it the result of the effects of medicine taken for the 
veteran's service-connected left shoulder disability.  38 
C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected residuals of 
a left shoulder injury should be rated higher than its 
current assigned 20 percent disability rating.  He is also 
seeking entitlement to service connection for a GI disorder 
on a secondary basis. 

In the interest of clarity, the Board will review the 
applicable law and regulations and then proceed to analyze 
the claims and render a decision.

The VCAA 

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the November 2000 statement of the case (SOC) and 
the June 2005 supplemental statement of the case (SSOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, a letter was sent to the veteran dated 
August 27, 2002 which was specifically intended to address 
the requirements of the VCAA.  The August 2002 letter 
detailed the evidentiary requirements for his claim for 
secondary service connection, specifically noting: "With 
respect to your claim to service connection for digestive 
problems secondary to effects of medication for your left 
shoulder disability, evidence needed to substantiate the 
claim would be medical evidence of the existence of a 
digestive disorder and medical evidence that the digestive 
disorder is proximately due to or the result of, or has been 
chronically worsened by, medication required for your 
service-connected left shoulder disability."  See the August 
27, 2002 VCAA letter, page 2 (emphasis in original).  The 
August 2002 letter also detailed the evidentiary requirements 
for an increased rating claim, specifically noting:  "With 
respect to the claim of entitlement to an increased rating 
for residuals of a left shoulder injury, evidence needed to 
substantiate your claim would be evidence tending to show 
that you meet the criterion for the next higher rating, which 
requires that motion of your left arm be limited to 25 
degrees from your side.  Consideration is also given to the 
extent of any incoordination, weakened movement and excess 
fatigability on use of the left shoulder, as well as 
objective evidence of pain or functional loss due to pain in 
the left shoulder."  Id.

Thus, the August 2002 letter, along with the November 2000 
SOC and June 2005 SSOC, not only notified the veteran of the 
evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The August 
2002 letter notified the veteran that the VA "would make as 
many requests as necessary to obtain records from Federal 
agencies, unless we decide it is futile to continue to ask 
for the records or conclude the records do not exist."  See 
the August 27, 2002 VCAA letter, page 2.  In addition, the 
August 2002 letter informed the veteran that a VA medical 
examination would be scheduled if necessary to make a 
decision on his claims.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The August 2002 letter indicated that VA "will make 
reasonable efforts to obtain relevant evidence such as 
private medical records, employment records, or records from 
state or local government agencies. . . . If we have 
difficulty obtaining any records, we will let you know.  If 
that happens, we'll give you a chance to obtain and submit 
the evidence to us."  See the August 27, 2002 VCAA letter, 
page 2.  The veteran was told to "sign a release that gives 
us the authority to request documents for you."  See Id., 
page 3.  The August 2002 letter also emphasized:  "It is 
ultimately your responsibility to provide evidence to support 
your claims."  Id.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The August 2002 letter requested:  "You 
should send us copies of any relevant evidence you have in 
your possession. You can also get any relevant records 
yourself and send them to us."  See the August 27, 2002 VCAA 
letter, page 3.  The Board believes that this request 
complies with the requirements of 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to the initial 
adjudication of his claims, which was by rating decision in 
April 2000.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
However, despite the fact that providing VCAA notice in April 
2000, prior to the enactment of the VCAA enactment in 
November 2000, was a legal and practical impossibility, VA's 
General Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.  In any event, the 
veteran was subsequently provided with VCAA notice through 
the August 2002 VCAA letter, and the veteran's claims were 
readjudicated in the June 2005 SSOC, after the veteran was 
provided with the opportunity to submit evidence and argument 
in support of his claims and to respond to the VA notice.  
Thus, any VCAA notice deficiency as been rectified, and there 
is no prejudice to the veteran in proceeding to consider his 
claims on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provision of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
The veteran has pointed to no prejudice resulting from the 
timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].  
Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The RO has obtained the veteran's VA 
and private treatment records.  The veteran was provided VA 
examinations in July 1999 and February 2003, the results of 
which will be referred to below.  The reports of the medical 
examinations reflect that the examiners recorded the 
veteran's past medical history, noted his current complaints, 
conducted physical evaluations and rendered appropriate 
diagnoses and opinions.  Additionally, a VA nexus opinion was 
obtained in May 2004 in regards to the veteran's service 
connection claim, which will be discussed below.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2004).  The veteran provided testimony at 
a Travel Board hearing conducted at the Atlanta RO in June 
2002 before the undersigned Veterans Law Judge.  He has not 
indicated the existence of any other evidence pertinent to 
his appeal.

Accordingly, the Board will proceed to a decision on the 
merits as to these issues.

1.  Entitlement to an increased disability rating for 
service-connected residuals of a left shoulder injury, 
currently evaluated as 20 percent disabling.

The veteran is seeking an increased disability rating for his 
service-connected left shoulder disability, which is 
currently evaluated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (2004).

Pertinent laws and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

Specific schedular criteria will be discussed below.

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (2004).

Analysis

The veteran seeks an increased rating for his service-
connected left shoulder disability.  His currently assigned a 
20 percent evaluation for his service-connected left (minor) 
shoulder disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5203 [clavicle or scapula, impairment of] (2004).  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has considered the potential application of other 
diagnostic codes and finds that, in light of the diagnosis, 
anatomical localization and symptomatology reported by the 
veteran, the currently assigned diagnostic code, Diagnostic 
Code 5203 [clavicle and scapula, impairment of], is not the 
most appropriate diagnostic code by which to evaluate the 
veteran's left shoulder disability.  In fact, the record 
indicates that the RO may have erroneously employed the wrong 
diagnostic code in rating the veteran's left shoulder 
disability.  

The medical evidence of record is negative for any indication 
of impairment to the veteran's left clavicle or scapula.  
When the veteran's left shoulder disability was increased to 
20 percent disabling in the September 1993 rating decision, 
the RO stated "when the veteran loses the range of motion of 
his left shoulder at shoulder level, he is entitled to a 
twenty percent evalution."  This criteria applies to 
Diagnostic Code 5201 [arm, limitation of motion of], not 
Diagnostic Code 5203.  

The use of Diagnostic Code 5201 is further supported by 
recent findings of degenerative joint disease in the left 
shoulder.  Diagnostic Code 5003 [arthritis, degenerative] 
instructs to rate under the appropriate diagnostic code for 
limitation of motion, which in this case is Diagnostic Code 
5201.

The Board notes that the veteran's July 2003 MRI, which in 
addition to indicating the presence of arthritis, showed 
evidence of increased joint fluid and some degenerative 
cystic change in the humeral head, which brings Diagnostic 
Code 5202 [humerus, other impairment of] into consideration.  
However, in order for the veteran to get a rating higher than 
his current 20 percent evaluation, the medical evidence would 
have to show a fibrous union of the humerus.  The evidence of 
record does not suggest that such symptomatology exists.  

In summary, the veteran's left shoulder symptomatology 
includes objective X-ray evidence of arthritis with 
limitation of motion, along with subjective complaints of 
pain, weakness, stiffness and swelling.  These symptoms are 
best contemplated under Diagnostic Codes 5003-5201.  

Specific rating criteria

Under Diagnostic Code 5010, arthritis due to trauma is 
evaluated under Diagnostic Code 5003, degenerative arthritis.  
Diagnostic Code 5003 specifies that arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  In the absence of limitation of 
motion, a 10 percent rating may be assigned for arthritis 
with X-ray evidence of involvement of a major joint.  For the 
purpose of rating disabilities due to arthritis, the shoulder 
is considered a major joint.  38 C.F.R. § 4.45 (2004).

The Board observes that the veteran's left upper extremity is 
his minor or 
non-dominant extremity.  See 38 C.F.R. § 4.69 (2004) [a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major].

Under Diagnostic Code 5201, limitation of motion to shoulder 
level in the major or minor extremity warrants a 20 percent 
evaluation.  Limitation of motion to midway between the side 
and shoulder level warrants a 20 percent evaluation in the 
minor extremity.  Limitation of motion to 25 degrees from the 
side warrants a 30 percent evaluation for the minor 
extremity.  Thirty percent in the minor extremity is the 
maximum schedular rating under this diagnostic code.  38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2004).

Normal range of motion for the shoulder is defined as 
follows: forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees; internal rotation to 90 degrees; 
and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2004).

Schedular rating

The veteran seeks an increased rating for his service-
connected left shoulder disability.  He is currently assigned 
a 20 percent evaluation for his service-connected left 
(minor) shoulder disability.  

In order to qualify for an increased rating under Diagnostic 
Code 5201, the evidence must show that the veteran is unable 
to abduct his left arm more than 25 degrees from the side.  
The medical evidence of record does not suggest that such is 
the case.  Upon VA examination in July 1999, the veteran was 
able to abduct his left arm to 85 degrees.  At the time of 
the February 2003 VA examination, the veteran was able to 
abduct his left arm to 105 degrees.  These findings are far 
from the required 25 degrees for a 30 percent disability, 
even with consideration of painful motion as discussed below.  
In fact, it seems as though left arm motion has improved over 
the years.  

A careful review of the evidence of record discloses no 
evidence to the contrary; that is, no evidence which is 
indicative of limitation of motion which approximates that 
which calls for the assignment of a 30 percent rating.  
Therefore, there is no basis for the assignment of a 
schedular rating in excess of the currently assigned 
20 percent for the veteran's left shoulder disability.  



DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2004). See DeLuca, supra.  

The veteran has complained of left shoulder pain, and such 
has been demonstrated on examination.  However, there is no 
evidence that such symptomatology warrants the assignment of 
additional disability due to pain.  Even considering 
complaints of pain on motion, the veteran is currently able 
to abduct his left arm to 85 degrees at the time of the July 
1999 VA examination.  In fact, at the time of the February 
2003 VA examination, the veteran had left arm abduction to 
105 degrees, a significant improvement since the July 1999 VA 
examination. 

Furthermore, there is no basis for the assignment of 
additional disability due to fatigability, weakness, 
incoordination and the like.  The veteran reported weakness, 
stiffness and flare-ups to the July 1999 VA examiner; 
however, no objective evidence of such has been demonstrated 
on physical examination.  For instance, there was no 
tenderness to palpation or any swelling of the left shoulder 
during the July 1999 VA examination.  Neither of the two 
examiners identified fatiguability, weakness, incoordination 
and the like in making their final diagnoses in regards to 
the veteran's left shoulder.

With respect to the provisions of 38 C.F.R. § 4.59, the 
veteran's left shoulder is entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2003).  
The 20 percent rating which is currently assigned encompasses 
the identified symptoms, to include pain and some limitation 
of motion.

In light of the above, the assignment of additional 
disability pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 is 
not warranted. 



Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2004); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2004); Fanning v. Brown, 4 Vet. App. 225 
(1993).

In this case, the medical evidence does not support a 
separate rating for arthritis, as all of the veteran's left 
shoulder symptomatology, to include complaints of pain and 
limitation of motion, is encompassed the current 20 percent 
disability rating.  There are no symptoms which can be said 
to be uniquely associated with the arthritis which would 
allow for the assignment of a separate rating.  The Board 
therefore believes that the current rating contemplates any 
and all symptomatology associated with arthritis, and 
assigning a separate rating for such would constitute 
pyramiding.  See 38 C.F.R. § 4.14 (2004).

Extraschedular rating consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2004); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

In the November 2000 SOC the RO included recitation of the 
regulation for an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2004) in connection with this issue.  See VAOPGCPREC 
6-96 (August 16, 1996); see also Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's left shoulder disability.  The VA examiners did 
not indicate in July 1999 or February 2003 that the veteran's 
left shoulder disability is in any way out of the ordinary 
clinically.  There is no indication that he has been 
hospitalized for his service-connected left shoulder in the 
recent or remote past. 

With respect to interference with employment, the veteran 
indicated during his June 2002 Travel Board hearing that he 
was unemployed.  See the June 2002 hearing transcript, pages 
8-9.  However, there is no indication from the medical 
evidence of record that the veteran's left shoulder 
disability would markedly interfere with his ability to work.  
In fact, the majority of the medical evidence of record 
concerns other physical ailments, including pulmonary 
disease, that are of a much more severe nature than his 
current left shoulder disability and undoubtedly have a 
greater impact on the veteran's employment potential.  

The Board hastens to add that it does not doubt the veteran's 
disability is painful and inconvenient and would limit his 
ability to lift heavy weights; however, any loss of ability 
to work is contemplated in the currently assigned 20 percent 
disability rating.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  
See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  

Accordingly, referral for extraschedular evaluation is not 
warranted in this case.



Conclusion

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased rating.  The benefit 
sought on appeal is accordingly denied.


2.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as secondary to the effects of medications 
taken for service-connected residuals of a left shoulder 
injury.

Pertinent law and regulations

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability involving the bilateral 
arms, bilateral shoulders; (2) a service-connected 
disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  

Analysis

With respect to Wallin element (1), current disability, a 
January 2002 VA outpatient treatment record indicates the 
veteran's "overall picture suggests constipation-predominant 
irritable bowel syndrome; however, he has multiple medical 
problems and polypharmacy wanting rule-out [sic] other 
causes."  Furthermore, the May 2004 VA examiner noted the 
veteran's prior treatment records showed "symptoms of 
irritable bowel/functional bowel disorder, constipation and 
dyspepsia."  Although a concrete diagnosis has yet to be 
made, the Board will afford the veteran the benefit of the 
doubt and assume he has a current GI disability.  Wallin 
element (1) is accordingly satisfied for the secondary 
service connection claim.

With respect to Wallin element (2), a service-connected 
disability, the veteran is service-connected for residuals of 
a left shoulder injury.  Wallin element (2) is accordingly 
satisfied for the secondary service connection claim.

With respect to critical Wallin element (3), medical nexus, 
there is no opinion linking the veteran's current GI 
disabilities to use of medication for his service-connected 
left shoulder disability.  To the contrary, the May 2004 VA 
examiner specifically opined that the veteran's GI 
disabilities are not related to his use of medication for the 
service-connected left shoulder disability.   The VA examiner 
indicated that use of medication is not generally associated 
with constipation or functional bowel disorder, which the 
veteran has, but instead with gastritis and/or peptic ulcer 
disease, which the veteran does not have.  Furthermore, the 
examiner indicated that the veteran no longer took 
prescription medication for his left shoulder disability, 
which does not allow for a connection between use of 
medication and dyspepsia.  

There is no opinion to the contrary.  To the extent that the 
veteran is attempting to provide a nexus between the 
veteran's use of medications for his service-connected left 
shoulder disability and his current GI problems, his lay 
statements are not competent or probative.  It is now well-
established that laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].   

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed GI problems are not related to the use of 
medications to treat his service-connected left shoulder 
disability.  Accordingly, Wallin element (3), medical nexus, 
has not been satisfied, and the claim fails on that basis 
alone.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a GI disability secondary to use of medication for service-
connected residuals of a left shoulder injury.  Therefore, 
the benefit of the doubt rule is therefore not for 
application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased disability rating for residuals 
of a left shoulder injury is denied.

Entitlement to service connection for a gastrointestinal 
disorder is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


